Citation Nr: 1225800	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  10-15 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to recognition of the appellant as the deceased Veteran's surviving spouse for the purpose of establishing eligibility for VA death benefits.

2.  Entitlement to accrued benefits

3.  Entitlement to burial benefits.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services




WITNESSES AT HEARING ON APPEAL

Appellant, sister-in-law, brother

ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to April 1975. 

This matter comes before the Board of Veterans' Appeals (Board) from March 2009 and April 2009 administrative decisions of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to burial benefits and found that the appellant was not the surviving spouse of the Veteran.

In May 2012, the appellant testified before the Board at a hearing held via videoconference.  A copy of the transcript has been associated with the claims file.

The issues of entitlement to burial benefits and accrued benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.







FINDINGS OF FACT

1.  The appellant and Veteran married in June 2008.

2.  The Veteran died in February 2009.

3.  The appellant and Veteran were married for less than one year prior to the Veteran's death.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the Veteran's surviving spouse for the purpose of establishing entitlement to VA death benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1304, 1541, 5124 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, and 3.326(a).  Under the VCAA, VA has a duty to notify the appellant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In this case, VA satisfied its duties to the appellant in a VCAA letter issued in January 2011, recognizing that the letter was sent following initial adjudication of the claim.  The VCAA letter notified the appellant of what information and evidence is needed to substantiate her claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the need for the claimant to submit any evidence in her possession that pertains to the claim.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The VCAA letter has clearly advised the appellant of the evidence necessary to substantiate her claim. 

While the January 2011 letter was issued after the initial April 2009 rating decision, the United States Court of Appeals for the Federal Circuit  has held that VA could cure such a timing problem by readjudicating the Veteran's claim following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  In the instant case, after the January 2011 letter was issued, the appellant's claim was readjudicated in the December 2009 statement of the case.  Therefore, any defect with respect to the timing of the VCAA notice has been cured. 

While the appellant has not been provided notice per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Board finds no prejudice as the preponderance of the evidence is against entitlement to recognition of the appellant as the Veteran's surviving spouse, thus any questions as to the appropriate effective date to be assigned are rendered moot. 

The Board also finds that there has been substantial compliance with the assistance provisions set forth in the new law and regulation.  The record includes documents from local agencies, lay statements from the appellant and other individuals, and the Veteran's death certificate.  The Board finds that the record as it stands includes sufficient competent evidence to decide the claim.  See 38 C.F.R. § 3.159(c)(4).  The Board again emphasizes that no additional pertinent evidence has been identified by the claimant as relevant to the issue.  Under these circumstances, the Board finds no further action is necessary to assist the claimant with her claim. 

II.  Analysis

VA death pension benefits may be paid to a surviving spouse who was married to the Veteran for (1) one year or more prior to the Veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage, or (3) in the case of Vietnam era veterans, prior to May 8, 1985.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.54(a) (2011). 

VA death compensation may be paid to a surviving spouse, who, with respect to date of marriage could have qualified as a surviving spouse for death compensation under any law administered by VA in effect on December 31, 1957, or who was married to the Veteran (1) before the expiration of 15 years after termination of the period of service in which the injury or disease which caused the Veteran's death or injury was incurred or aggravated, or (2) for one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. § 1102; 38 C.F.R. § 3.54(b) (2011). 

VA dependency and indemnity compensation (DIC) benefits are payable to a surviving spouse who was married to the Veteran (1) within 15 years of the end of the period of service in which the injury or disease causing the Veteran's death was incurred or aggravated, or (2) for one year or more, or (3) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. § 1304; 38 C.F.R. § 3.54(c) (2011). 

Consequently, status as a surviving spouse of the Veteran is a threshold requirement for DIC, death compensation, and pension benefits.  A surviving spouse for VA purposes is defined as a person of the opposite sex whose marriage to a Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without fault of the spouse and (2) has not remarried or has not since the death of the Veteran lived with another person of the opposite sex and held himself/herself out openly to the public to be the spouse of such other person.  38 C.F.R. §§ 3.50(b), 3.53.  

In this case, it is not in dispute that the appellant meets the requirements of 38 C.F.R. § 3.1(j) as the Veteran's surviving spouse.  In this regard, the appellant and the Veteran married in June 2008 and lived together until his death.  However, the Veteran died in February 2009.  At her May 2012 hearing, the appellant stated that prior to their June 2008 marriage, they were "off and on" for a period of 10 years.  Thus, it is apparent that the appellant and the Veteran were married for less than one year.  Accordingly, the Board cannot find that the appellant meets the criteria as the Veteran's spouse for the purposes of basic eligibility for VA death pension or DIC benefits.

In cases such as this, where the law is dispositive, the claim must be denied because of the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board sympathizes with the appellant, but under the applicable law and regulations, the facts argued in this matter are not relevant.  To qualify for benefits as a surviving spouse, the claimant must have been married to the Veteran for one year prior to his death.  The law does not provide any relevant exception to that requirement.  Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt are not applicable.  The claim must be denied. 


ORDER

Recognition of the appellant as the Veteran's surviving spouse for VA benefits purposes is denied.

REMAND

Additional development is necessary prior to disposition of the appellant's claims for accrued benefits and burial benefits.

VA accrued benefits are payable to a surviving spouse whose marriage meets the requirements of 38 C.F.R. § 3.1(j) or 38 C.F.R. § 3.52.  Where the marriage meets the requirements of 38 C.F.R. § 3.1(j), date of marriage and continuous cohabitation are not factors.  38 C.F.R. § 3.1000(d)(1) (2011).  Upon the death of a Veteran, the Veteran's lawful surviving spouse may be paid periodic monetary benefits to which the Veteran was entitled at the time of death, and which were due and unpaid for a period not to exceed two years, based on existing rating decisions or other evidence that was on file when the Veteran died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000 (2011). 

In this case, according to the June 2008 marriage certificate, the appellant meets the requirements as the Veteran's surviving spouse for accrued benefits purposes.  The appellant contended in her February 2009 claim that on July 17, 2008, the Veteran submitted a claim for pension benefits to the VA.  It is unclear from a review of the claims file whether such a claim was filed or whether there exists another, additional claims file for the Veteran.  On remand, inquiry should be made as to whether the Veteran had a claim of entitlement to pension benefits at the time of his death.

Where a Veteran's death is not service-connected, a burial allowance to cover the burial and funeral expenses, as well as the expense of transporting the body to the place of may be payable if the Veteran had an original or reopened claim for pension or compensation at the time of his death and, in the case of an original claim, there was sufficient evidence of record on the date of the Veteran's death to have supported an award of compensation or pension effective prior to the date of death.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b) (2011).  

In this case, in March 2009, the appellant filed a timely notice of disagreement to the March 2009 denial of entitlement to burial benefits.  The appellant has not received a statement of the case as to that denial that complies with 38 C.F.R. § 19.30(b).  Under the circumstances, a statement of the case needs to be issued with regard to the issue of entitlement to burial benefits.  The statement of the case should be issued following a determination of whether the Veteran had filed a claim for VA benefits prior to his death.  Accordingly, these matters must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to such issues.  Manlincon v. West, 12, Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following actions:

1.  Determine whether the Veteran filed a claim for pension benefits, or any other claim of relief, in July 2008 or prior to his death.  If so, determine whether the Veteran would have been entitled to the relief sought based upon the evidence in the file.

2.  Readjudicate the issues of entitlement to accrued benefits and burial benefits.  If any of the benefits sought on appeal are not granted in full, the appellant and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


